887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charlie Lee MOTTON, Plaintiff-Appellant,v.CITY OF JACKSON;  Johnny Parham, Commissioner;  Health andSanitation Department;  City Waste Management,Defendants-Appellees.
No. 89-5296.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1989.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a citizen of Jackson, Tennessee, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that the named defendants acted to deprive him of adequate trash removal services.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  Plaintiff has filed an appellate brief in his own behalf.


4
A complaint is properly dismissed as frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or fact.    Neitzke v. Williams, 109 S. Ct. 1827, 1833 (1989).  It is a basic tenet of civil rights law that one asserting a claim pursuant to 42 U.S.C. Sec. 1983 must articulate the deprivation of a federal constitutional right.    See, e.g., Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155-57 (1978).  Plaintiff's complaint, in which he details his dissatisfaction with the trash collection procedures of Jackson, Tennessee presents no arguable constitutional deprivation.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation